Exhibit 99.2 Quarterhill Inc. 2017 Second Quarter Unaudited Condensed Consolidated Interim Financial Statements FINANCIAL STATEMENTS Condensed Consolidated Interim Statements of Operations (In thousands of United States dollars, except share and per share amounts) (Unaudited) Three months ended Six months ended June 30, June 30, Revenues License $ Systems - - Services - - Recurring - - Cost of revenues (excluding depreciation and amortization) License Systems - - Services - - Recurring - - Operating expenses Selling, general and administrative expenses Research and development expenses - - Depreciation of property, plant and equipment (Note 8) Amortization of intangibles (Note 9) Special charges - - Results from operations ) ) ) Finance income ) Finance expense 14 - 14 - Foreign exchange (gain) loss ) Other expense (income) ) - ) - Income (loss) before taxes ) ) ) Current income tax expense (Note 17) Deferred income tax expense (recovery) (Note 17) Income tax expense (recovery) ) ) Net income (loss) $ $ ) $ ) $ Net income (loss) per share (Note 15) Basic $ $ ) $ ) $ Diluted $ $ ) $ ) $ Weighted average number of common shares (Note 15) Basic Diluted See accompanying notes to these condensed consolidated interim financial statements 1 FINANCIAL STATEMENTS Condensed Consolidated Interim Statements of Comprehensive Income (In thousands of United States dollars) (Unaudited) Three months ended Six months ended June 30, June 30, Net income (loss) $ $ ) $ ) $ Other comprehensive income (loss): Foreign currency translation adjustment - - Comprehensive income $ $ ) $ ) $ See accompanying notes to these condensed consolidated interim financial statements 2 FINANCIAL STATEMENTS Quarterhill Inc. Condensed Consolidated Interim Balance Sheets (In thousands of United States dollars) As at June 30, 2017 December 31, 2016 Current assets (Unaudited) Cash and cash equivalents $ $ Short-term investments Restricted short-term investments - Accounts receivable (net of allowance for doubtful accounts) Other current assets 45 - Unbilled revenue - Income taxes receivable - Inventories (net of obsolescence) (Note 5) - Loan receivable (Note 7) Prepaid expenses and deposits Non-current assets Property, plant and equipment (Note 8) Intangible assets (Note 9) Investment in joint venture (Note 6) - Deferred income tax assets (Note 17) Goodwill (Note 10) TOTAL ASSETS $ $ Liabilities Current liabilities Bank indebtedness (Note 13) $ $ - Accounts payable and accrued liabilities (Note 12) Income taxes payable (Note 17) - Current portion of patent finance obligation (Note 11) Current portion of deferred revenue - Current portion of long-term debt (Note 14) 99 Non-current liabilities Contingent considerations (Note 3) - Patent finance obligation (Note 11) Success fee obligation - 47 Deferred revenue - Long-term debt (Note 14) - Deferred income tax liabilities - TOTAL LIABILITIES Shareholders’ equity Capital stock (Note 15) Additional paid-in capital Accumulated other comprehensive income Deficit ) ) TOTAL LIABILITIES AND SHAREHOLDER'S' EQUITY $ $ See accompanying notes to these condensed consolidated interim financial statements 3 FINANCIAL STATEMENTS Quarterhill Inc. Condensed Consolidated Interim Statements of Cash Flow (In thousands of United States dollars) (Unaudited) Six months ended June 30, 2017 June 30, 2016 Cash generated from (used in): Operations Net income (loss) $ ) $ Non-cash items Stock-based compensation Depreciation and amortization Foreign exchange (gain) loss ) ) Equity in earnings from joint venture ) - Gain (Loss) on disposal of assets - 13 Deferred income tax expense (recovery) ) Accrued investment income ) ) Embedded Derivatives 10 - Changes in non-cash working capital balances Accounts receivable Unbilled revenue - Inventories - Prepaid expenses and deposits ) Deferred Revenue - Payments associated with success fee obligation ) ) Accounts payable and accrued liabilities ) Income taxes payable - Cash generated from operations Financing Dividends paid ) ) Bank indebtedness - Long Term debt ) - Common shares repurchased under normal course issuer bid ) ) Common shares issued for cash on the exercise of options - 11 Common shares issued for cash from Employee Share Purchase Plan 33 35 Cash used in financing ) ) Investing Acquisition of Viziya, net of cash acquired (note 3) ) - Acquisition of IRD, net of cash acquired (note 3) ) - Purchase of short-term investment ) - Purchase of property and equipment ) ) Repayment of patent finance obligations ) ) Purchase of intangibles (4 ) ) Cash used in investing ) ) Foreign exchange loss (gain) on cash held in foreign currency Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to these condensed consolidated interim financial statements 4 FINANCIAL STATEMENTS Quarterhill Inc. Condensed Consolidated Interim Statements of Shareholders’ Equity (In thousands of United States dollars) (Unaudited) Capital Stock Additional Paid-in Capital Accumulated Other Comprehensive
